Action in the City Court of White Plains by a contractor for the installation of a swimming pool to recover damages for injury to property against Albert Cerak, employed by the contractor to do certain excavating and backfilling work, John E. Winter, employed by Cerak to do part of the work, and Anthony M. Fanelli, employed to remove some backfill from the premises. The court, before which the action was tried without a *896jury, found in favor of the contractor against Winter and Fanelli and dismissed the complaint as to Cerak. Winter appeals from so much of the judgment entered thereon as is in favor of the contractor and against him, and the contractor appeals from so much of said judgment as is in favor of Cerak and against him. Judgment insofar as appealed from unanimously affirmed, with costs to respondent-appellant payable by appellant, and to respondent payable by respondent-appellant. No opinion. Present — Wenzel, Acting P. J., Beldock, Hallinan and Kleinfeld, JJ.; Murphy, J., deceased.